DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1-9 and 16-17 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “a fluorinated polymer…the total area (P) of the cross-sectional area of an elution portion and the cross-sectional area of a sacrificial yarn remaining in the elution portion is from 500 to 5,000 µm2; the average number of elution portions between adjacent reinforcing yarns is from 4 to 6; and the ion exchange capacity of the layer (Sa) is at least from 1.15 meq/g to 2.0 meq/g dry resin” which in combination yield a lower than unexpected electrolysis voltage (see Declaration Under 37 C.F.R § 1.132 filed on 05/22/2020). The closest prior art is Kameyama et al (US 2012/0234674 A1). Kameyama teaches a fluorinated polymer membrane with an ion exchange capacity with at least 0.5-2 meq/g dry resin (see e.g. [0046] of Kameyama). However, Kameyama does not teach an ion exchange capacity range if 1.15-2 meq/g dry resin nor the claimed cross-sectional areas or number of elution portions. The ion exchange capacity range, the cross-sectional .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795